_____________

                                    No. 96-1614SI
                                    _____________


Diana Dodson,                               *
                                            *
             Plaintiff-Appellant,           *
                                            *
     v.                                     *   On Appeal from the United
                                            *   States District Court for
                                            *   the Southern District
Shirley S. Chater, Commissioner             *   of Iowa.
of the Social Security                      *
Administration,                             *
                                            *
             Defendant-Appellee.            *

                                    ___________

                       Submitted:       September 11, 1996

                           Filed:   November 25, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and
      WOLLMAN, Circuit Judge.
                              ___________

RICHARD S. ARNOLD, Chief Judge.



     Diana    Dodson    appeals     a     District   Court1   order    affirming    the
Commissioner's    denial    of    Dodson's      application   for     Social   Security
disability benefits.     We affirm.




     1
      The Hon. Harold D. Vietor, United States District Judge for
the Southern District of Iowa.
                                        I.


     At the time of the District Court's decision, the Commissioner of
Social Security had consistently denied disability benefits to Dodson.2
Since the filing of this appeal, however, the Commissioner has found that
Dodson is disabled and eligible to receive benefits.         We therefore limit
our review to the time period between September 12, 1992, when Dodson
alleges her disability began, and March 26, 1996, the date the Commissioner
found that her disability began.3


                                        II.


     Diana Dodson is 48 years old and a high school graduate.                 Her
employment experience includes work as a convenience store assistant
manager, a cashier/checker, a pizza baker, and, most recently, as a
protection control technician4 in a bank.


     In a hearing before an Administrative Law Judge ("ALJ") at the Social
Security     Administration,   she   listed   several   health   problems   which
contribute to her disability.     Chief among them were chronic asthma, sinus
infections, recurrent urinary tract infections, chronic irritation of the
bowel, a severely injured ankle, and pain associated with prior back
surgery.     Admin. Rec. 40-43.   She




     2
      The Commissioner denied Dodson's application on October 27,
1993, and again, on reconsideration, on December 3, 1993. After a
hearing in July 1994, Administrative Law Judge Thomas M. Donahue
issued the final decision of the Commissioner, dated September 13,
1994.
     3
      Dodson's counsel filed a motion requesting this limitation.
We grant the motion but note that it was not required. Since the
Commissioner awarded Dodson benefits, an appeal of the prior denial
of those benefits is necessarily limited to the time before the
award.
         4
       A protection control technician performs duties such as
running computers and high-speed check sorters. Admin. Rec. 48.

                                        -2-
                                         2
testified    that   the   ankle   injury,     urinary   tract    infections,   bowel
irritation, and asthma interfered most significantly with her ability to
work.    Her leg had to be elevated much of the day, she required rest breaks
when using her inhaler for her asthma, and she had to go to the rest room
once or twice every half hour due to her frequent urination and chronic
diarrhea.    Id. at 40, 46-48.


        The ALJ, evaluating Dodson's testimony and medical records and the
testimony of a vocational expert, found that Dodson's health problems were
not so disabling as to prevent her from working.         Id. at 11.     The District
Court affirmed.      Appellant's App. 5.        We review the District Court's
decision    to   determine   whether   the    ALJ's   decision    was   supported   by
substantial evidence on the record as a whole.                Baker v. Secretary of
Health and Human Servs., 955 F.2d 552, 554 (8th Cir. 1992).


                                       III.


        Dodson challenges the ALJ's finding that her testimony that she was
unemployable was not fully credible.          Appellant's Br. 18.       Dodson argues
that    the ALJ failed to give proper consideration to her subjective
allegations of pain as required by Polaski v. Heckler, 739 F.2d 1320, 1321-
22 (8th Cir. 1984) (subsequent history omitted).                 Under Polaski, an
adjudicator may not disregard a claimant's subjective complaints solely
because the objective medical evidence does not support them.            Id. at 1322.
But after full consideration of all of the evidence relating to subjective
complaints, the adjudicator may discount those complaints if there are
inconsistencies in the evidence as a whole.           Ibid.


        Dodson's hearing testimony regarding her ability to work was at times
contradictory.      Dodson testified that she did not think she could be
employed again in the position she had held at the bank, "because [she]
couldn't do all the running that [she] did before."                Admin. Rec. 47.
During the same proceeding, she also




                                        -3-
                                         3
testified that, were the bank still operated by its previous owners, she
was "sure [she'd] still have the job."            Ibid.   Though she later dismissed
the latter statement as "probably wishful thinking," id. at 49, she also
said nothing new had happened to her physically or mentally since she left
her job that would make work harder for her than it had been when she was
employed.    The ALJ concluded that, since Dodson had been able to work while
having the exact same impairments she claimed made her unemployable, she
was "less than fully credible" regarding her inability to work.5


     Dodson also challenges the ALJ's decision for "fail[ing] to mention"
important     medical      evidence   corroborating       her     testimony     about   her
employability.       Appellant's Br. 22-23.       The evidence to which Dodson refers
is a one-page form filled out by Dr. R. Hart.                     Contrary to Dodson's
assertion, the ALJ specifically mentioned this piece of evidence by its
exhibit     number    in   his   opinion,   noting    that   it    received     particular
attention.     Admin. Rec. 16.


     Presumably, Dodson means to dispute the ALJ's evaluation of that
evidence.     The ALJ wrote that "no medical source ha[d] suggested [the]
notion" that Dodson's ankle condition precluded her from all work.                  Dodson
insists that Dr. Hart indeed suggested such a notion.                 The form Dr. Hart
filled out contains the question, "If unable to work, is inability:
temporary [or] permanent[?]"          Dr. Hart marked "permanent."            Id. at 205.




     5
      We recognize that, simply because one employer was tolerant
in accommodating Dodson's needs, all employers might not be so
inclined. From her testimony, it appears that the management of
the bank which bought out her original employer was far less
understanding; she said they complained about her frequent trips to
the rest room. The vocational expert testified, however, that a
person in Dodson's condition should qualify for sedentary work.
The ALJ is entitled to evaluate her employability based on all this
evidence, and his finding can be disturbed only if unsupported by
substantial evidence.

                                            -4-
                                             4
     The form later contradicts itself.            Although Dr. Hart's check mark
in the question quoted above indicates that Dodson was unable to work and
that her disability was permanent, another of his check marks points to a
different conclusion.         On the immediately preceding line, beside "work
capacity," Dr. Hart marked "limited work."          Ibid.   It is impossible to know
what Dr. Hart intended to convey.        Considering this ambiguous evidence in
light of all the other evidence, it was permissible for the ALJ to conclude
that Dodson remained able to work.           While the ALJ did not accept Dodson's
subjective evaluation of her ability to work, he also did not reject
Dodson's   subjective    assessment     solely    because    the    objective     medical
evidence failed to support her claim.               See Admin. Rec. 14-17.            His
treatment of that evidence was both sensible and proper under Polaski.                739
F.2d at 1322; see 20 C.F.R. § 404.1527(c).


     The ALJ also relied upon the testimony of a vocational expert who
appeared at Dodson's hearing.        The expert heard all of Dodson's testimony
and had reviewed her file.      Relying on Dodson's testimony and referring to
the Dictionary of Occupational Titles ("DOT"), the expert testified that
a person with Dodson's employment background and physical limitations could
work, but would be limited to sedentary work.            Admin. Rec. 55.


     In the expert's opinion, Dodson could still perform work like that
she had performed at the bank, only "in a way that the DOT normally says
that it is performed" -- presumably, without lifting heavy bags of checks
or traveling very far without rest.            See id. at 44, 52, 56.        The expert
further testified that Dodson was qualified for several clerical positions
which were classified in the DOT as "sedentary."            According to the expert,
Dodson's   need   to   keep    her   ankle    elevated   could     usually   be   readily
accommodated in most of these jobs, and most employers normally allowed for
sufficient rest periods.




                                         -5-
                                          5
       That different interpretations of Dodson's ability to work were
possible does not invalidate the ALJ's conclusions.   Oberst v. Shalala, 2
F.3d 249, 250 (8th Cir. 1993) (citing Robinson v. Sullivan, 956 F.2d 836,
838 (8th Cir. 1992)).   Since we find those conclusions were supported by
medical evidence, the testimony of the vocational expert, and in part by
Dodson's own testimony, we will not disturb the ALJ's ruling.


                                   IV.


       The ALJ's consideration of Dodson's subjective assessment of her
employability was proper under Polaski, 739 F.2d at 1321-22. His conclusion
that   Dodson was employable, and therefore ineligible for disability
benefits, was supported by substantial evidence.    The District Court was
correct in affirming that decision.   We therefore affirm.


       A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-
                                    6